DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hirschman (US 2,279,620).
 	Hirschman discloses a method of exhausting air from a building with a rooftop exhaust system (page 1, left column, lines 1-6) comprising a housing 11 having a lower portion (Figs. 1-2, portion near 12) and an upper portion (Figs. 1-2, portion near 10), a motor 15, a shroud 17 having an open top (Figs. 2, 4-6, at 24) and encompassing the side and bottom portions of the motor 15 (Figs. 2, 4-6), and a fan 14 disposed above the motor 15 and the shroud 17 in the upper portion of the housing 11 and configured to induce exhaust air to move from the building upwardly through the housing 11 and out an outlet 10 of the rooftop exhaust system (Figs. 1-2, page 1, right column, lines 49-52), the method comprising: driving the fan 14 and as a result of driving the fan 14, inducing exhaust air to move from the building through the housing 11 and out an outlet 10 of the rooftop exhaust system (Figs. 1-2, page 1, right column, lines 49-52); generating a negative pressure zone in the lower portion of the housing 11 below the fan 14, and wherein the negative pressure zone extends around the motor 15 and shroud 17 and lies upstream of the fan 14 (Figs. 2, 4-6); generating a positive pressure zone in the upper portion of the housing 11 and wherein the positive pressure zone lies downstream of the fan 14 (Figs. 2, 4-6); wherein the negative pressure zone around the motor 15 and shroud 17 induces outside cooling air into a lower portion of the shroud 17 (Figs. 2, 4-6, thru opening 22, page 1, right column, lines 35-42); directing the cooling air upwardly through the shroud and cooling the motor 15 (Figs. 2, 4-6, page 1, right column, lines 53-55, page 2, left column, lines 1-3); discharging the cooling air in the shroud 17 through the open top (Figs. 2, 4-6, at 24) of the shroud 17 into an area upstream of the fan 14; and after discharging the cooling air from the open top of the shroud 17, directing the cooling air through the fan 14 and out the outlet 10 of the rooftop exhaust system (Figs. 1-2, 4-6, page 1, right column, lines 53-55, page 2, left column, lines 1-3).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman (US 2,279,620) in view of So (US 2010/0297928) and Jeong (KR 101127379 B1).
 	Hirschman discloses a method of exhausting air from a building with a rooftop exhaust system (page 1, left column, lines 1-6) comprising a housing 11 having a lower portion (Figs. 1-2, portion near 12) and an upper portion (Figs. 1-2, portion near 10), a motor 15, a shroud 17 having an open top (Figs. 2, 4-6, at 24) and encompassing the side and bottom portions of the motor 15 (Figs. 2, 4-6), and a fan 14 disposed above the motor 15 and the shroud 17 in the upper portion of the housing 11 and configured to induce exhaust air to move from the building upwardly through the housing 11 and out an outlet 10 of the rooftop exhaust system (Figs. 1-2, page 1, right column, lines 49-52), the method comprising: driving the fan 14 and as a result of driving the fan 14, inducing exhaust air to move from the building through the housing 11 and out an outlet 10 of the rooftop exhaust system (Figs. 1-2, page 1, right column, lines 49-52); generating a negative pressure zone in the lower portion of the housing 11 below the fan 14, and wherein the negative pressure zone extends around the motor 15 and shroud 17 and lies upstream of the fan 14 (Figs. 2, 4-6); generating a positive pressure zone in the upper portion of the housing 11 and wherein the positive pressure zone lies downstream of the fan 14 (Figs. 2, 4-6); wherein the negative pressure zone around the motor 15 and shroud 17 induces outside cooling air into a lower portion of the shroud 17 (Figs. 2, 4-6, thru opening 22, page 1, right column, lines 35-42); directing the cooling air upwardly through the shroud and cooling the motor 15 (Figs. 2, 4-6, page 1, right column, lines 53-55, page 2, left column, lines 1-3); discharging the cooling air in the shroud 17 through the open top (Figs. 2, 4-6, at 24) of the shroud 17 into an area upstream of the fan 14; and after the cooling air is discharged from the open top of the shroud 17, mixing the cooling air with the smoke being exhausted through the rooftop exhaust system and directing the mixture of cooling air and smoke through the fan and out the outlet of the rooftop exhaust system (Figs. 1-2, 4-6, page 1, right column, lines 53-55, page 2, left column, lines 1-3).  However, Hirschman does not disclose exhausting smoke from a building fire; and as the building burns, running the motor continuously when the motor is exposed to a temperature of up to 572°F and running the motor for a period of four hours or less when the motor is exposed to a temperature of 573°F to 1000°F. So teaches using a controller to control a building ventilation system (abstract) by detecting a fire (paragraph [0014]). So teaches that a temperature sensor can be used to monitor air temperature and turn off the motor based on detecting a fire (paragraphs [0053], [0064]). Jeong discloses that the motor becomes high enough to exceed the critical temperature in about two hours in a high temperature environment of about 300°C, so that damage or failure occurs (last paragraph of Background-Art). As So teaches providing a means for controlling an exhaust unit having a temperature sensor during a fire and turning it off and Jeong teaches the motor damage or failure occurs in about two hours when the motor is in high temperature environment of about 300°C (i.e. 572°F), it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Hirschman to exhaust smoke from a building fire; and as the building burns, running the motor continuously when the motor is exposed to a temperature of up to 572°F and running the motor for two hours when the motor is exposed to a temperature of 573°F to 1000°F in order to prevent motor from damage or failure. Moreover, the claimed step of running the motor continuously is conditioned on when the motor is exposed to a temperature of up to 572°F and the step of running the motor for a period of four hours or less is conditioned on when the motor is exposed to a temperature of 573°F to 1000°F. When the temperature is between 572°F and 573°F, the above motor running steps are not required. 
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. First, claims presented fail to define over the prior art references. Claims 6-7 are rejected above. Second, on pages 5-8 of the Remarks regarding the new claim 6, the applicant’s arguments based on the Leithner reference are moot in view of new grounds of rejection. Third, on pages 8-9 of the Remarks regarding the new claim 7, the applicant argues that it is not obvious to include the prior art references to So (US 2010/0297928) and Jeong (KR 101127379 B1).  In particular, claim 7 calls for “as the building burns, running the motor continuously when the motor is exposed to a temperature of up to 572°F and running the motor for a period of four hours or less when the motor is exposed to a temperature of 573°F to 1000°F” which the prior art references to So and Jeong fail to teach.  The examiner respectfully disagrees with the applicant’s narrow interpretation of the prior art references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Hirschman discloses a method of exhausting air from a building with a rooftop exhaust system and operation same as claimed.  So teaches a building ventilation control system for fire detection.  A temperature sensor can be used to monitor air temperature and turn off the motor based on detecting a fire. So also controls the exhaust unit having a temperature sensor during a fire and turning it off.  Jeong discloses that the motor becomes high enough to exceed the critical temperature in about two hours in a high temperature environment of about 300°C, so that damage or failure occurs in about two hours when the motor is in high temperature environment of about 300°C (i.e. 572°F).  Therefore, in view of the combined teachings of the prior art references, it is the Office’s position that it would have been obvious to one skilled in the art to modify the method of Hirschman to exhaust smoke from a building fire; and as the building burns, running the motor continuously when the motor is exposed to a temperature of up to 572°F and running the motor for two hours when the motor is exposed to a temperature of 573°F to 1000°F in order to prevent motor from damage or failure.  Lastly, newly added claim 7 contains limitations “as the building burns, running the motor continuously when (emphasis added) the motor is exposed to a temperature of up to 572°F and running the motor for a period of four hours or less when (emphasis added) the motor is exposed to a temperature of 573°F to 1000°F” which are merely directed to conditions that may or may not happen.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. When the temperature is between 572°F and 573°F, the claimed steps of running the motor continuously and running the motor for a period of four hours or less are not required. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762